Citation Nr: 0928952	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE 

Entitlement to service connection for bipolar disorder.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from October 1973 to July 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in April 2007 and 
January 2009.  That development was completed, and the case 
has since been returned to the Board for appellate review.

A hearing was held on January 13, 2006, in Washington, DC, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.   A transcript of 
the hearing testimony is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to have bipolar disorder 
that is causally or etiologically related to his military 
service. 


CONCLUSION OF LAW

Bipolar disorder was not incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
decision in April 2004.  Nevertheless, the RO did send the 
Veteran a letter in April 2007, which informed him about the 
evidence necessary to substantiate his claim and the division 
of responsibilities in obtaining the evidence.  The Board 
finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claim was readjudicated in 
a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claim and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the April 2007 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.  Additionally, the January 2005 statement 
of the case (SOC) and the August 2008 and June 2009 
supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim. 

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the April 2007 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
April 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the April 2007 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In this case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.  In this 
regard, the Board notes that the April 2007 letter informed 
him that a disability rating was assigned when a disability 
was determined to be service connected and that such a rating 
could be changed if there were changes in his condition.  The 
letter also explained how disability ratings and effective 
dates were determined.  Moreover, the Board concludes below 
that the Veteran is not entitled to service connection for 
his claimed disorder.  Thus, any questions as to the 
disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and service personnel records as well as all 
identified and available VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with his claim.  He was also provided the opportunity to 
testify at a hearing before the Board, and he was afforded a 
VA examination in May 2009 in connection with his claim for 
service connection.   To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinion obtained in this case is 
adequate, as it is predicated on a full reading of the claims 
file, including the Veteran's service treatment records and 
private and VA medical records.  It considers all of the 
pertinent evidence of record, to include the statements of 
the appellant, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

VA has also assisted the Veteran throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bipolar 
disorder.  His service treatment records are negative for any 
complaints, treatment, or diagnosis of bipolar disorder.  In 
fact, his July 1983 separation examination did not reveal any 
psychiatric abnormalities.  Moreover, the medical evidence of 
record does not show that the Veteran sought treatment 
immediately following his separation from service or for many 
decades thereafter.  

The Board does observe the January 2006 lay statement from 
the Veteran's ex-wife indicating that they had married in 
1975, separated in 1983, and divorced in 1986.  She stated 
that there were times that the Veteran would become very 
angry, throw things, break furniture, and punch holes in 
doors and walls.  She also recalled one time that he pushed 
her so hard that she fell to the floor and was injured.  
While lay persons may provide competent testimony as to 
visible symptoms and manifestations of a disorder, they are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis. Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 
451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The Veteran's ex-wife did not actually 
indicate that the Veteran had bipolar disorder when they were 
married, nor does the evidence of record show that she has 
the requisite medical knowledge to render such a diagnosis.  
As such, she is not competent to attest as to what the 
Veteran's diagnosis was at that time or its relationship to 
his period of service.  

The Board also acknowledges the Veteran's contention that he 
had disciplinary problems in service that were indicative of 
early symptoms of bipolar disorder.  A review of the 
Veteran's service personnel records do show that he had 
multiple disciplinary actions.  In particular, Captain's Mast 
records indicate that he was charged with possession of 
marijuana in June 1979, was declared a deserter for 30 days 
in May 1980, and had several episodes of unauthorized 
absences throughout his period of service.  

Nevertheless, the May 2009 VA examiner reviewed the Veteran's 
claims file, including his military and medical records.  
Following a mental status examination, the examiner indicated 
that the Veteran had problems with depression that were first 
diagnosed and treated in 1995.  He noted that there were no 
records that explained the diagnosis of bipolar II and that 
the Veteran had not reported any symptoms of hypomania in the 
past or present.  He commented that it was possible that the 
Veteran was thought to have hypomanic periods related to the 
irritability at the time of his diagnosis, but there had been 
no evidence of such behavior since the Veteran had been 
placed on mood stabilizing medication.  The examiner did 
indicate that one could speculate that the Veteran had been 
suffering from depression while in the military.  However, he 
also stated that there was no documented evidence to support 
such speculation, despite the Veteran's description of 
reactive depression resulting from the severe stress of being 
bullied and having marital problems during his period of 
service.  Because there was no diagnosis or treatment for 12 
years following the Veteran's separation from service, the 
examiner stated that it would be speculation to state there 
was a nexus with military-related events.  

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim. See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the word "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Applicable regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2008).

In contrast, the Board does observe that VA medical records 
dated in October 2003 diagnosed the Veteran with bipolar 
disorder.  The psychologist noted that he had been first 
diagnosed with the disorder in 2002 and indicated that the 
Veteran had reported two occasions during which he narrowly 
missed being hit by aircraft while serving on the flight deck 
in service.  He also reported having disciplinary problems in 
service.  The psychologist commented that there were strong 
indicators that the Veteran suffered from bipolar disorder 
during his twenties and that his intermittent and 
uncharacteristic problems with behavioral control during his 
military service were attributable to the disorder.  

Nevertheless, it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another. Owens 
v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. 
App. 488 (1995) (the Board may adopt a particular independent 
medical expert's opinion for its reasons and bases where the 
expert has fairly considered the material evidence of 
record).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions. Flash v. Brown, 8 Vet. App. 332 (1995).

After weighing the medical evidence, the Board finds the May 
2009 VA examiner's opinion to be most probative.  The October 
2003 VA psychologist did not indicate that she had reviewed 
the claims file.  In fact, the psychologist indicated that 
she was basing her opinion on the Veteran's own history, his 
presentation in the interview, and testing.  

The Board finds it particularly significant that the October 
2003 VA psychologist did not discuss or account for the 
Veteran's lack of treatment in service, his normal separation 
examination, and the years-long evidentiary gap between 
military service and his first complaints, treatment, and 
diagnosis of bipolar disorder thereafter.  There was no 
explanation or discussion of the other relevant facts in this 
case, and as such, her opinion rests on incomplete 
information. 

In contrast, the May 2009 VA examiner offered his opinion 
based on a review of all of the evidence, including the 
Veteran's complete service treatment records, service 
personnel records, post-service treatment records, and the 
aforementioned October 2003 VA medical record, and he offered 
a thorough rationale for the opinion reached that is clearly 
supported by the evidence of record.  Indeed, the examiner 
specifically discussed the Veteran's past medical history, 
including the facts that there was no psychological treatment 
in service and there was a normal separation examination.  He 
also observed that, for many years following his period of 
service, the Veteran was not treated for bipolar disorder.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(noting that it is what an examiner learns from the claims 
file for use in forming the expert opinion that matters and 
that, when the Board uses facts obtained from one opinion 
over another, it is incumbent upon the Board to point out 
those facts and explain why they were necessary or important 
in forming the appropriate medical judgment).  

The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence. Black v. Brown, 
5 Vet. App. 177, 180 (1995). See also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  
In this case, and based on the foregoing, the Board attaches 
greater probative weight to the opinion from the May 2009 VA 
medical examiner.  Therefore, the Board finds that bipolar 
disorder did not manifest in service or for many years 
thereafter.

With regard to the years-long evidentiary gap in this case 
between active service and the earliest manifestations of a 
psychiatric disorder, the Board notes that a prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability. See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must 
consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) 
(Steinberg, J., writing separately) (noting that the absence 
of evidence may be considered as one factor in rebutting the 
aggravation part of the section 1111 presumption of 
soundness).

In addition to the lack of evidence showing that bipolar 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link a 
current disorder to the Veteran's military service.  As noted 
above, the medical evidence does not show that there was an 
event, disease, or injury in service to which a current 
disorder could be related.  See 38 C.F.R. § 3.159(c)(4)(i); 
cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing 
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease).  Nor is there is any medical evidence of record 
that links a current disorder to a disease or injury in 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the Veteran's claim for service 
connection for bipolar disorder.  

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bipolar disorder is not warranted. 


ORDER

Service connection for a bipolar disorder is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


